DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. US 11,108,561 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 21-40 of the instant Application anticipate all the limitations as in claims 1-20 of the U.S. Patent Application No. US 11,108,561 B2.

Instant Application
U.S. Patent App. No. US 11,108,561 B2
Claim 21

A computer-implemented method for blockchain-based routing, comprising: 
receiving, by a blockchain routing node, a plurality of single-node forwarding tables from a plurality of blockchain routing nodes in accordance with an extended blockchain protocol, 

the blockchain routing node participating with the plurality of blockchain routing nodes in an overlay network; 




determining, by the blockchain routing node, a routing table for the overlay network based at least on part on the plurality of single-node forwarding tables; and 

routing, by the blockchain routing node, a payload message to a destination blockchain routing node in the overlay network in accordance with the determined routing table.
Claim 1

A computer-implemented method for blockchain-based routing, comprising:
receiving, by a blockchain routing node, a plurality of single-node forwarding tables from a plurality of blockchain routing nodes in accordance with an extended blockchain protocol, 

the blockchain routing node participating with the plurality of blockchain routing nodes in an overlay network, and wherein each of the plurality of single-node forwarding tables comprises a plurality of optimal network routes;

determining, by the blockchain routing node, a routing table for the overlay network based at least on part on the plurality of single-node forwarding tables; and

routing, by the blockchain routing node, a payload message to a destination blockchain routing node in the overlay network in accordance with the determined routing table.


Claim 22

further comprising: executing, by the blockchain routing node instructions to join the overlay network; 

identifying, by the blockchain routing node, a subset of the plurality of blockchain routing nodes from a stored data record; 

transmitting, by the blockchain routing node, a forwarding table request message to the subset of the plurality of blockchain routing nodes; and 

receiving, by the blockchain routing node, forwarding table information from at least one of the subset of the plurality of blockchain routing nodes.
Claim 2

further comprising: executing, by the blockchain routing node instructions to join the overlay network;

identifying, by the blockchain routing node, a subset of the plurality of blockchain routing nodes from a stored data record;

transmitting, by the blockchain routing node, a forwarding table request message to the subset of the plurality of blockchain routing nodes; and

receiving, by the blockchain routing node, forwarding table information from at least one of the subset of the plurality of blockchain routing nodes.
Claim 23

wherein the data record is stored in local memory of the blockchain routing node.
Claim 3

wherein the data record is stored in local memory of the blockchain routing node.
Claim 24

further comprising maintaining, by the blockchain routing node, a blockchain ledger comprising entries corresponding to the routing table.
Claim 4

further comprising maintaining, by the blockchain routing node, a blockchain ledger comprising entries corresponding to the routing table.
Claim 25

further comprising transmitting, by the blockchain routing node, a distribution message to the plurality of blockchain routing nodes, the distribution message comprising the blockchain ledger, the distribution message being formatted according to the extended blockchain protocol.
Claim 5

further comprising transmitting, by the blockchain routing node, a distribution message to the plurality of blockchain routing nodes, the distribution message comprising the blockchain ledger, the distribution message being formatted according to the extended blockchain protocol.
Claim 26

further comprising calculating, by the blockchain routing node, an optimal network route for routing the payload message through the overlay network to the destination blockchain routing node, the optimal network route being based at least in part on performance data associated with respective blockchain routing nodes of the plurality of blockchain routing nodes.

Claim 6

further comprising calculating, by the blockchain routing node, an optimal network route for routing the payload message through the overlay network to the destination blockchain routing node, the optimal network route being based at least in part on performance data associated with respective blockchain routing nodes of the plurality of blockchain routing nodes.

Claim 27

wherein the performance data comprises at least a first attribute associated with a latency value and a second attribute corresponding to a cost value.


Claim 7

wherein the performance data comprises at least a first attribute associated with a latency value and a second attribute corresponding to a cost value.


Claim 28

wherein the optimal network route is calculated based at least in part by multiplying the latency value by the cost value.
Claim 8

wherein the optimal network route is calculated based at least in part by multiplying the latency value by the cost value.
Claim 29

wherein the extended blockchain protocol defines at least one routing procedure that is undefined in a blockchain protocol from which the extended blockchain protocol extends.
Claim 10

wherein the extended blockchain protocol defines at least one routing procedure that is undefined in a blockchain protocol from which the extended blockchain protocol extends.
Claim 30

wherein transmitting the payload message according to the optimal network route causes a destination blockchain computing node of a different overlay network to process the payload message.
Claim 9

wherein transmitting the payload message according to the optimal network route causes a destination blockchain computing node of a different overlay network to process the payload message.
Claim 31

A blockchain routing node comprising, a processor, and a computer readable medium coupled to the processor, the computer readable medium comprising code for causing the processor to: 

receive a plurality of single-node forwarding tables from a plurality of blockchain routing nodes in accordance with an extended blockchain protocol, 

the blockchain routing node participating with the plurality of blockchain routing nodes in an overlay network; 




determine a routing table for the overlay network based at least on part on the plurality of single-node forwarding tables; and route a payload message to a destination blockchain routing node in the overlay network in accordance with the determined routing table.
Claim 11

A blockchain routing node comprising,
a processor, and a computer readable medium coupled to the processor, the computer readable medium comprising code for causing the processor to:

receive a plurality of single-node forwarding tables from a plurality of blockchain routing nodes in accordance with an extended blockchain protocol, 

the blockchain routing node participating with the plurality of blockchain routing nodes in an overlay network, and wherein each of the plurality of single-node forwarding tables comprises a plurality of optimal network routes;

determine a routing table for the overlay network based at least on part on the plurality of single-node forwarding tables; and route a payload message to a destination blockchain routing node in the overlay network in accordance with the determined routing table.

Claim 32

wherein the computer readable medium comprises additional code for causing the processor to: 

execute instructions to join the overlay network; 

identify a subset of the plurality of blockchain routing nodes from a stored data record; 

transmit a forwarding table request message to the subset of the plurality of blockchain routing nodes; and 

receive forwarding table information from at least one of the subset of the plurality of blockchain routing nodes.
Claim 12

wherein the computer readable medium comprises additional code for causing the processor to:

execute instructions to join the overlay network;

identify a subset of the plurality of blockchain routing nodes from a stored data record;

transmit a forwarding table request message to the subset of the plurality of blockchain routing nodes; and

receive forwarding table information from at least one of the subset of the plurality of blockchain routing nodes.

Claim 33

wherein the data record is stored in local memory of the blockchain routing node.
Claim 13

wherein the data record is stored in local memory of the blockchain routing node.
Claim 34

further comprising maintaining, by the blockchain routing node, a blockchain ledger comprising entries corresponding to the routing table.
Claim 14

further comprising maintaining, by the blockchain routing node, a blockchain ledger comprising entries corresponding to the routing table.
Claim 35

wherein the computer readable medium comprises additional code for causing the processor to:

transmit a distribution message to the plurality of blockchain routing nodes, the distribution message comprising the blockchain ledger, the distribution messages being formatted according to the extended blockchain protocol.
Claim 15

wherein the computer readable medium comprises additional code for causing the processor to:

transmit a distribution message to the plurality of blockchain routing nodes, the distribution message comprising the blockchain ledger, the distribution messages being formatted according to the extended blockchain protocol.

Claim 36

wherein the computer readable medium comprises additional code for causing the processor to: calculate an optimal network route for routing the payload message through the overlay network to the destination blockchain routing node, the optimal network route being based at least in part on performance data associated with respective blockchain routing nodes of the plurality of blockchain routing nodes.
Claim 16

wherein the computer readable medium comprises additional code for causing the processor to:
calculate an optimal network route for routing the payload message through the overlay network to the destination blockchain routing node, the optimal network route being based at least in part on performance data associated with respective blockchain routing nodes of the plurality of blockchain routing nodes.

Claim 37

wherein the performance data comprises at least a first attribute associated with a latency value and a second attribute corresponding to a cost value.
Claim 17

wherein the performance data comprises at least a first attribute associated with a latency value and a second attribute corresponding to a cost value.
Claim 38

wherein the optimal network route is calculated based at least in part by multiplying the latency value by the cost value.
Claim 18

wherein the optimal network route is calculated based at least in part by multiplying the latency value by the cost value.
Claim 39

wherein the extended blockchain protocol defines at least one routing procedure that is undefined in a blockchain protocol from which the extended blockchain protocol extends.
Claim 19

wherein the extended blockchain protocol defines at least one routing procedure that is undefined in a blockchain protocol from which the extended blockchain protocol extends.
Claim 40

A system, comprising: an overlay network comprising a plurality of blockchain routing nodes, the plurality of blockchain routing nodes individual comprising: 

a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising instructions that, when executed, cause the processor to: 

join the overlay network comprising the plurality of blockchain routing nodes; 

receive a plurality of single-node forwarding tables from at least one of the plurality of blockchain routing nodes in accordance with an extended blockchain protocol; 




determine a routing table for the overlay network based at least on part on the plurality of single-node forwarding tables; and route a payload message to a destination blockchain routing node in the overlay network in accordance with the determined routing table.
Claim 20

A system, comprising: an overlay network comprising a plurality of blockchain routing nodes, the plurality of blockchain routing nodes individual comprising:

a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising instructions that, when executed, cause the processor to:

join the overlay network comprising the plurality of blockchain routing nodes;

receive a plurality of single-node forwarding tables from at least one of the plurality of blockchain routing nodes in accordance with an extended blockchain protocol, and wherein each of the plurality of single-node forwarding tables comprises a plurality of optimal network routes;

determine a routing table for the overlay network based at least on part on the plurality of single-node forwarding tables; and route a payload message to a destination blockchain routing node in the overlay network in accordance with the determined routing table.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (“Mesh Networking with Bitcoin Research Project” February 18, 2016, pp. 1-31, hereinafter NPL).
Regarding claim 21, NPL discloses “a computer-implemented method for blockchain-based 2routing,” as [(See Abstract), Biternet network peer-to-peer routing, mesh network with Bitcoin] “comprising: 3receiving, by the blockchain routing node,” [(Sec. 1.1), node] “a plurality of single-4node forwarding tables from a plurality of blockchain routing nodes” [(Sec. 1.1), Other mesh nodes running OLSR will also be able to accept and process the “HELLO” messages] “in 5accordance with an extended blockchain protocol,” [(Sec. 2), Biternet protocol and the OLSR daemon] “the blockchain routing 6node participating with the plurality of blockchain routing nodes in an overlay 7network:” [(See Abstract), Connected mesh nodes form a mesh network where each node runs the Biternet daemon and the OLSR daemon for routing purposes] “8determining, by the blockchain routing node, a routing table for 9the overlay network based at least on part on the plurality of single-node 10forwarding tables;” [(Sec. 1.1), nodes will subsequently update their routing tables accordingly to reflect the current state of connectivity within the network] “and 11routing, by the blockchain routing node, a payload message to a 12destination blockchain routing node in the overlay network in accordance with 13the determined routing table” [(Sec. 1.1), Other mesh nodes running OLSR will also be able to accept and process the “HELLO” messages. These messages are used to discover one-hop and two-hop neighbours through their responses. Each mesh node then selects a multipoint relay based on the one hop node that offers the best route to adjacent two hop nodes.].  
Regarding claim 122, NPL discloses “further 2comprising: 3executing, by the blockchain routing node instructions to join 4the overlay network;” as [(Sec. 1.1), Connected devices may freely participate and leave the network at any time and nodes will subsequently update their routing tables accordingly to reflect the current state of connectivity within the network] “5identifying, by the blockchain routing node, a subset of the 6plurality of blockchain routing nodes from a stored data record;” [(Sec. 1.1), Other mesh nodes running OLSR will also be able to accept and process the “HELLO” messages. These messages are used to discover one-hop and two-hop neighbours through their responses.] “7transmitting, by the blockchain routing node, a forwarding table 8request message to the subset of the plurality of blockchain routing nodes;” [(Sec. 1.1), Connected devices may freely participate and leave the network at any time and nodes will subsequently update their routing tables accordingly to reflect the current state of connectivity within the network] “and 9receiving, by the blockchain routing node, forwarding table 10information from at least one of the subset of the plurality of blockchain routing nodes” [(Sec. 2.1.3), IPTables were used as a means to log trac usage, packet redirection for captive portals and access control].  
Regarding claim 213, NPL discloses “wherein the data record is stored 2in local memory of the blockchain routing node” as [(Sec. 1.2), Private keys are stored in a file known as a Bitcoin Wallet].  
Regarding claim 214, NPL discloses “further 2comprising maintaining, by the blockchain routing node, a blockchain ledger 3comprising entries corresponding to the routing table” as [(Sec. 1.2), Bitcoin [2] is a digital currency which utilizes a distributed ledger commonly known as a blockchain].  
Regarding claim 215, NPL discloses “further comprising transmitting, by the blockchain routing node, a distribution 33WO 2018/212756PCT/US2017/032762message to the plurality of blockchain routing nodes,” as [(Sec. 1.2), Bitcoin is a distributed system with eventual consistency characteristics as the blockchain may at times experience forks, where nodes would be minting on di↵erent branches of the blockchain. These temporary inconsistencies are eventually resolved when Bitcoin nodes receive and mine on the longest chain, thus achieving eventual consistency in the long run] “the distribution message 4comprising the blockchain ledger, the distribution message being formatted 5according to the extended blockchain protocol” [(Sec. 1.2), Bitcoin [2] is a digital currency which utilizes a distributed ledger commonly known as a blockchain. Its distributed ledger and its consensus protocol were first introduced by Nakamoto Satoshi.].  
Regarding claim 26, NPL discloses “S6.further 2comprising 3calculating, by the blockchain routing node, an optimal network 4route for routing the payload message through the overlay network to the 5destination blockchain routing node,” as [(Sec. 2.1.2), OLSRd periodically updates the IP Routing Tables to choose optimal paths.] “the optimal network route being based at 6least in part on performance data associated with respective blockchain 7routing nodes of the plurality of blockchain routing nodes” [(Sec. 2.1.2), OLSRd periodically updates the IP Routing Tables to choose optimal paths. Optimality in the context of Biternet is calculated as a function of cost to relay a kilobyte of data to the Internet and the link quality to the adjacent node].  
Regarding claim 217, NPL discloses “wherein 2the performance data comprises at least a first attribute associated with 3latency value and a second attribute corresponding to cost value” as [(Sec. 2.1.2), Optimality in the context of Biternet is calculated as a function of cost to relay a kilobyte of data to the Internet and the link quality to the adjacent node].  
Regarding claim 218, NPL discloses “wherein 2the optimal network route is calculated based at least in part by multiplying the 3latency value by the cost value” as [(Sec. 2.1.2), Optimality in the context of Biternet is calculated as a function of cost to relay a kilobyte of data to the Internet and the link quality to the adjacent node].  
Regarding claim 219, NPL discloses “wherein 2the extended blockchain protocol defines at least one routing procedure that 3is undefined in a blockchain protocol from which the extended blockchain 4protocol extends” as [(See Introduction), a software package consist of a daemon that implements the Biternet networking protocol at the application layer and uses the OLSR daemon to perform routing between nodes].  
Regarding claim t30, NPL discloses “wherein 2transmitting the payload message according to the optimal network route 3causes a destination blockchain computing node of a different overlay 4network to process the payload message” as [(Sec. 3.1), OLSRd would have to process more messages and will require more time to process them to select an optimal route to a mesh node providing an internet gateway].
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 21.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 24.
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 25.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 26.
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 28.
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 29.
Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 21, including “an overlay network comprising a plurality of blockchain routing nodes,” as [(NPL: See Abstract), Connected mesh nodes form a mesh network where each node runs the Biternet daemon and the OLSR daemon for routing purposes] “cause the processor to:  8join the overlay network comprising the plurality of 9blockchain routing nodes” as [(NPL: Sec. 1.1), Connected devices may freely participate and leave the network at any time and nodes will subsequently update their routing tables accordingly to reflect the current state of connectivity within the network].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463